Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
2.       For the record, the Examiner acknowledges that the Applicant didn’t submit the Oath/Declaration. The required inventor’s oath or declaration must be submitted no later than the date on which the issue fee is paid. See 35 U.S.C. 115(f) (See MPEP 602.03).
  
   Priority
3.        Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on 02/22/2018. It is noted, however, that applicant has not filed a certified copy of the EP18158117.4 application as required by 37 CFR 1.55. The foreign priority is not established if the certified copy is not provided.

    Information Disclosure Statement
4.        The information disclosure statements (IDS) submitted on 02/01/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly an initialed and dated copy of Applicant's IDS form SB08 filed 02/01/2019 is attached to the instant Office action. 
 Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although  The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
                                                            Drawings
6.        The drawings filed on 02/01/2019 are not accepted. The drawing Fig. 1-6 are objected to under 37 CFR 1.83(a) because, it failed to show the structural details as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
        The drawings Fig. 1-6 are objected to because of the quality of the lines and characters. 37 CFR 1.84(l) requires that all drawings must be made by a process which 
          Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 U.S.C. 103
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
 Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Urick et al. (Pub No. US2018/0365371A1) (hereinafter Urick) and in view of Ladewig et al. (Pub. No. US2016/0121438A1) (hereinafter Ladewig) (IDS submitted on 02/01/2019).
 Regarding claim 1, Urick teaches A method for modeling a refurbishing geometry of a component, the method comprising: (Urick disclosed in Abstract “A reconstructing trimmed surfaces whose underlying spline surfaces intersect in model space, so that the reconstructed version of each original trimmed surface is geometrically close to the original trimmed surface … The mechanism may operate on already trimmed surfaces such as may be available in a boundary representation object model, or, on spline surfaces that are to be trimmed …” In page 2 para [0022]: “the method may operate in the context of surface modeling, in which a topological object model (i.e. faces, edges, and vertices) has been created to reference the surface model objects (i.e. the tensor product spline surfaces, the model space curve, and a parameter space curve per tensor product spline)”. Urick disclosed about a method/mechanism for reconstructing or refurbishing trimmed surfaces where trimmed surfaces that are to be trimmed are available in a boundary representation object model. Moreover, the disclosed method in Urick’s invention is applicable in surface modeling where a topological object model (i.e. faces, edges, and vertices) has been created to reference the surface model objects i.e. Urick indicated about geometric component. Therefore, Urick taught about a method for modeling a refurbished or reconstructed geometric component).                  
          Urick teaches … thereby obtaining a truncated component, the truncated component comprising a cut surface, the cut surface having a boundary line at which the cut surface meets a non-cut surface of the truncated component, (Urick disclosed in Abstract “A mechanism is disclosed for reconstructing trimmed surfaces whose underlying spline surfaces intersect in model space, so that the reconstructed version of each original trimmed surface is geometrically close to the original trimmed surface, and so that the boundary of each respective reconstructed version includes a 0,TRIMMED and S1,TRIMMED shown in FIG. 1B. In this case, the user has specified the one or more Boolean operations to approximately remove from the domain of evaluation of surface S0, the portion of S0 that resides in front of surface S1, and to approximately remove from the domain of evaluation of surface S1, the portion of S1, that resides above surface S0.” Therefore, S0 and S1 are the portions of trimmed surface got removed after applying Boolean operations in order to remove the portions (S0 and S1) from the cut/trimmed surfaces).
         Urick teaches obtaining image data of the truncated component, the image data comprising image data of at least one of the cut surface and the boundary line, (Urick disclosed in page 2 para [0023]: “the two output surfaces boundary of the union of the images of the set of output patches includes the model space trim curve, and the union of the images of the set of output patches is geometrically close to the corresponding trimmed surface”. Here, the original geometry for the trimmed surfaces by the CAD designer's selection is the trimmed/truncated component. The output surfaces corresponds to a set of one or more output surface patches and for each set of output patches, the boundary of the union of the images of the set of output patches which includes the model space trim curve. All of these information indicates about image data having the boundary and the truncated/cut surface and this image has been obtained by the CAD designer).    
          Urick teaches importing a representation of the image data into a CAD system, thereby importing a representation of at least an aspect of the truncated component into the CAD system, whereby said representation of the truncated component comprises at least a representation of the boundary line with a representation of the cut surface being enclosed by the representation of the boundary line, (Urick disclosed in page 1 para boundary of the union of the images of the set of output patches includes the model space trim curve, and the union of the images of the set of output patches is geometrically close to the corresponding trimmed surface”. Here, the original geometry for the trimmed surfaces by the CAD designer's selection is the trimmed/truncated component and union of the images of the set of output patches is geometrically close to the corresponding trimmed surface. The trimmed/cut surface is enclosed or surrounded by the boundary line is represented as image data imported to the CAD system).
           Urick teaches defining a reference axis in the CAD system, wherein a parallel to the reference axis permeates the representation of the cut surface, (Urick disclosed in page 1 para [0009]: “a pre-SSI algorithm, wherein it trimmed surfaces. (The model space trim curve is associated with the topological edge between the two trimmed surfaces)” Here, two output surfaces meet/intersect along the model space trim curve, corresponds to the isoparametric curve boundaries of the surfaces are the reference axis that permeates or pervades the representation of the cut/trimmed surface. Two boundary representations defined as reference axis in the CAD system during solid modeling Boolean operation are parallel to the reference axis (where two output surfaces meet/intersect 
            Urick teaches providing a CAD model of the component, (Urick disclosed in page 3 para [0028]: “the action of constructing the boundary representation model of the object may be performed as part of a solid modeling Boolean operation in a CAD software system on a set of two or more input surfaces, wherein each of the output surfaces corresponds to a respective one of the input surfaces. In some embodiments, the action of constructing the boundary representation may be performed internal to a CAD software application.” Here, the CAD model has been provided by the CAD software system/application when a solid modeling Boolean operation has been performed on a set of two or more input surfaces and each of the output surfaces corresponds to a respective one of the input surfaces).      
          Urick teaches defining points on the surface of the CAD model, the points being arranged on rows, wherein the rows are contour lines extending through a plane which plane extends perpendicular to the reference axis, (According to Spec. of current application in para [0015]: “it may be found beneficial if defining the rows comprises forming a row as a spline through all points arranged on a line which cuts the layers at a constant angle with each layer.” Urick disclosed in page 2 para [0019]: “computing surface control points for the first output surface patch based on control points for said portion of the model space curve and a proper subset of the second set of isocurve data.” In page 2 para [0021]: “the action of computing the surface extent of continuity along knot lines; Cº smoothness between knot lines …”. Here, synonyms of plane/planar surface is smooth or flat surface. The spline surface has desirable and controllable property such as it’s lines are extended through a plane or planar surface i.e. spline surface has continuation along knot lines and some degrees of smoothness between the lines. Therefore, spline surface has 
           Urick teaches for each row, determining a point on the representation of the boundary line of the cut surface closest to the row, (Urick disclosed in Fig. 17 step 402, stated that: “control points of the individual isocurves are arranged in matrices”. In any representation of Matrix, it is seen that there are rows and columns (as an example, in 2x2 matrix has 2 rows and 2 columns). Therefore, it can be said that control points are arranged on rows according to Fig. 17 step 402. In page 2 para [0019]: “computing surface control points for the first output surface patch based on control points for said portion of the model space curve and a proper subset of the second set of isocurve data.” In page 2 para [0023]: “the two output surfaces may meet in a Cº continuous fashion along the model space trim curve, corresponding to the isoparametric curve boundaries of the surfaces, and closely respect the CAD designer's selection of original geometry for the trimmed surfaces.” Here, control points on the output surface patch have been computed/defined which are on the boundaries of the trimmed/cut surfaces and control points are closet to the row, 
           and Urick teaches displacing the points in each row in a translational displacement, wherein the displacement is performed perpendicular to the representation of the boundary line at the point closest to the row, the method further comprises continuing the displacement until the row intersects the representation of the boundary line, (Urick disclosed in page 16 para [0232]: “The boundary representation may store spline curves and spline surfaces in terms of geometry data sets. For example, a geometry data set for a curve may include its knot vector and its curve control points.” Urick discussed in Fig. 17 step 402, stated that: “control points of the individual isocurves are arranged in matrices”. In any representation of Matrix, it is seen that there are rows and columns (as an example, in 2x2 matrix has 2 rows and 2 columns). Therefore, it can be said that control points are arranged on rows according to Fig. 17 step 402. It has been mentioned in page 19-20 para [0281]: “The Post-SSI algorithm may organize the construction output geometry relative to surface Si; based on successive segments (or clusters) of the parameter space curve Cpsi … The extraction domain is a subdomain in the 2D parametric domain of the spline surface Si, and is so named because a set of isocurves may be extracted from the restriction of spline surface Si, to the extraction domain. The control points of these isocurves may be used to the construct output surface patches corresponding to the portion of the parameter space curve Cpsi.”. According to page 21 para [0299] and page 24 para [0329], the two output patches defined respectively on rectangular domains and reconstruction domain may be set equal to the rectangle, therefore psi) has perpendicular properties. Moreover, in page 19 para [0269]: “For a given segment (or cluster) of type from the parameter space curve Cpsi, the Post-SSI algorithm may refine the model space curve CMS (v) at locations corresponding to the interior x' knots of surface S1 … any y' knot of the surface Si whose corresponding knot line intersects the given segment (or cluster) of the parameter space curve Cpsi may be transferred to the model space curve CMS …”. The displacement or transferring has been occurred in this scenario, when parameter space curve Cpsi transferred to model space curve CMS, i.e. a translational displacement has been happened. Urick discussed control points of isocurves have been used to construct output surface patches corresponding to parameter space curve Cpsi, and reconstruction domains corresponding to a portion of the parameter space curve Cpsi have perpendicular properties. Therefore, it can be concluded that translational displacement happened by using control points of isocurves, since control points of the individual isocurves are arranged in matrices or in rows, this displacement happened in each row and it is perpendicular to the boundary line representation at the control point closest to the row (as discussed above)).
         Urick teaches thereby obtaining a morphed CAD model5, wherein a section of the morphed CAD model extending from the representation of the cut surface is representative of a refurbished cut portion of the component and constitutes a model of the refurbished cut portion. (Urick disclosed in page 2 para [0025]: “the reconstruction of two or more trimmed surfaces that nominally intersect along a given model space trim curve. (We use the term “nominally” because the trimmed reconstruction designed to enhance current B-rep modeling. In some embodiments, output surfaces are generated with surface edges (isocurves) that meet continuously along the SSI curve, creating a gap-free result.” Moreover, in page 11 para [0169]: “to outputting a modified, watertight CAD model, the method may proceed by executing an engineering analysis on the modified model to obtain data predicting physical behavior of an object described by the model.” Here, the modified model is the ‘morphed CAD model’ which got modified and obtained through watertight CAD methodology. Urick discussed explicitly that trimmed/cut surface got created when surface edges (isocurves) met along the SSI curve, i.e. reconstructed/ refurbished cut/trimmed portion got created. Therefore, the modified model as ‘morphed CAD model constitutes a model of the refurbished cut/trimmed portion).
          Urick doesn’t teach locating a portion of the component which portion is intended to be refurbished, removing the portion to be refurbished from the component, aligning the CAD model and the representation of the truncated component so as to achieve a general alignment of the representation of the truncated component and the CAD model,
          Ladewig teaches locating a portion of the component which portion is intended to be refurbished, (Ladewig disclosed in page 1 para [0009]: “the target geometry of the component is provided in the form of second structural data by means of a computing means. The second structural data also can be basically limited to the immediate surroundings of the damaged region or the region of the component that will be reconstructed. Alternatively, however, it can also be provided that the second structural data characterize the predominant or complete target geometry of the component involved … in the simplest configuration, only the difference between the first and second structural data is determined, which corresponds to the defective region of the component or to the volume portion to be reconstructed.” Here, a defective/damaged region or the volume portion of a component has been located, which needed to be reconstructed or refurbished).
          Ladewig teaches removing the portion to be refurbished from the component, (Ladewig disclosed in page 1 para [0008]: “repair method according to the invention comprises the steps: removal of a damaged region of the component with the formation of at least one separating surface … determining third structural data based on the first and second structural data by means of the computing means, wherein the third structural data characterize a target geometry of the region of the component that has been removed; and additive restoration of the region of the component that has been removed on the at least one separating surface of the component, based on the third structural data” In page 1 para [0009]: “Third structural region of the component that will be reconstructed.” Ladewig taught target geometry of the region of the component (characterized as third structural data in his disclosure) has been removed that needed to be reconstructed or refurbished).
          Ladewig teaches aligning the CAD model and the representation of the truncated component so as to achieve a general alignment of the representation of the truncated component and the CAD model, (Ladewig disclosed in page 2 para [0013]: “the determination of the third structural data comprises the adjustment of first structural data and/or of second structural data by means of the computing means. In other words, it is provided that a so-called matching of actual geometry and target geometry is conducted, in order to correctly align the component and its model data to one another. Thus, the alignment can be purely software-based or can be conducted by means of the computing means …” In page 3 para [0030]: “the first and the second structural data, i.e., the actual geometry and the target geometry of the component 12 are first aligned to one another by means of the computing device 32. A positioning, scaling, and/or alignment of the target geometry in this case is provided by means of the computing device 32, taking into consideration the actual geometry or the geometry of unworn regions of the component 12, employing surface focal points and/or best-fit algorithms.” Here, target geometry of the component i.e. the third structural data characterized as target geometry of the region of the component that has been removed (according to page 1 para [0008]) can be assumed as truncated component. The ‘actual Ladewig’s invention. The general alignment of truncated component as target geometry and actual geometry in CAD model has been achieved by means of the computing device).
          Therefore, Urick and Ladewig are analogous because they are related in repairing or reconstruction of geometric component. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Urick with Ladewig to achieve success or make development in Repairing System by removing an unnecessarily large quantity of material in order to obtain the predetermined geometry. One of ordinary skill in the art would have been motivated to make such a combination because “for the flexible generation of component contours dependent on the individual actual geometry of the component which already has been placed in the device, the measurement, adjustment, and alignment processes can be greatly optimized, and corresponding advantages in time and cost can be realized.” (Ladewig disclosed in page 4 para [0032]).
          Regarding claim 2, Urick and Ladewig teach The method according to claim 1, wherein Urick teaches the reference axis extends perpendicular to a plane in which the representation of the boundary line of the cut surface extends. (Urick disclosed in page 2 para [0023]: “the two output surfaces may meet in a Cº continuous fashion along the model space trim curve, corresponding to the isoparametric curve boundaries of the surfaces, and closely respect the CAD designer's selection of original geometry for the trimmed surfaces.” Here, Urick indicated that isoparametric extent of continuity along knot lines; Cº smoothness between knot lines …”. Here, synonyms of plane/planar surface is smooth or flat surface. The spline surface has desirable and controllable property such as it’s lines are extended through a plane or planar surface i.e. spline surface has continuation along knot lines and some degrees of smoothness between the lines. Moreover, according to page 21 para [0299] and page 24 para [0329], the two output patches defined respectively on rectangular domains and reconstruction domain may be set equal to the rectangle, therefore reconstruction domains (corresponding to a portion of the parameter space curve Cpsi) has perpendicular properties. Therefore, it is understood that reference axis (corresponding to sets of output patches on the two output surfaces) extended perpendicularly to the planar surface (e.g. spline surface)) and also reference axis extended to the boundaries or boundary line of the cut/trimmed surface).
          Regarding claim 3, Urick and Ladewig teach The method according to claim 1, wherein Urick teaches removing the portion to be refurbished comprises generating a planar cut surface. (Urick disclosed in page 7 para [0118]: “The Boolean trimmed surfaces … For example, a user of a CAD system may create spline surfaces S0 and S1, as shown in FIG. 1A, and apply one or more Boolean operations to create the trimmed surfaces S0,TRIMMED and S1,TRIMMED shown in FIG. 1B. In this case, the user has specified the one or more Boolean operations to approximately remove from the domain of evaluation of surface S0, the portion of S0 that resides in front of surface S1, and to approximately remove from the domain of evaluation of surface S1, the portion of S1, that resides above surface S0.” Therefore, S0 and S1 are the portions of trimmed surface got removed after applying Boolean operations in order to remove the portions (S0 and S1) from the cut/trimmed surfaces. Moreover, in page 6 para [0112]: “Tensor product spline surfaces have certain very desirable properties that make them popular as modeling tools, e.g. properties such as: localized domain of influence of each surface control point on surface geometry; controllable extent of continuity along knot lines; Cº smoothness between knot lines …”. Here, another word for plane/planar surface is smooth or flat surface. The spline surface has desirable and controllable property such as it’s lines are extended through a plane or planar surface. Therefore, the portion from spline surfaces to be removed during refurbishing or reconstruction generates a planar surface which is cut/trimmed).
           Regarding claim 4, Urick and Ladewig teach The method according to claim 1, wherein Urick teaches each row, in a projection onto a local tangential in plane to the surface of the CAD model at the location where the row extends through a plane which is perpendicular to the reference axis, includes an identical angle with the plane which is perpendicular to the reference axis. (According to Spec. of current application in para [0015]: “if defining the rows comprises forming a row as a spline through all points arranged on a line …” Urick disclosed in page 18 para [0260]: “as part of the geometry reconstruction process to be described below, we may create two output tensor product surface patches such that (a) their boundaries meet continuously along a portion of the model space curve and (b) the union of the images of the two output surface patches approximates a neighborhood in the image of the spline surface Si, i.e. a neighborhood that straddles the surface-surface intersection. It would be desirable if isocurves in the first output surface patch could meet the respective isocurves of like parametric value in the second output surface patch, and if the point of meeting were without parametric derivative discontinuity. (The component of the first derivative in the direction tangent to the model space curve is preferably without discontinuity at the point of meeting).” Here, isocurves in the first output surface patch meet the respective isocurves of second output surface patch and derivative values or tangent vector have been created with preferable continuity at the point of meeting. These output surface patches corresponding output surfaces are the surface of the CAD model, where row as a spline extends at a local tangential point on the plane. Moreover, In Fig. 17 step 402, it has been stated: “control points of the individual isocurves are arranged in matrices”. In any representation of Matrix, it is seen that there are rows and columns (as an example, in 2x2 matrix has 2 rows and 2 columns). Therefore, it can be said that control points are arranged on rows according to Fig. 17 step extent of continuity along knot lines; Cº smoothness between knot lines …”. Here, synonyms of plane/planar surface is smooth or flat surface. The spline surface has desirable and controllable property such as it’s lines are extended through a plane or planar surface. According to page 21 para [0299] and page 24 para [0329], the two output patches defined respectively on rectangular domains and reconstruction domain may be set equal to the rectangle, therefore reconstruction domains (corresponding to a portion of the parameter space curve Cpsi) has perpendicular properties. Therefore, it is understood that rows formed as spline surface which has lines and spline surface extended perpendicularly to the reference axis. Because rectangular domains has perpendicular properties, therefore identical angles i.e. 90º at each domain which is perpendicular to the reference axis).  
        Regarding claim 5, Urick and Ladewig teach The method according to claim 1, wherein Urick teaches defining the points on the surface of the CAD model comprises attaching the points to the surface of the CAD model such that a displacement of a point causes a surface segment of the CAD model attached to said point to move with the said point while the surface segment at the same time remains attached to the neighboring points, so that the surface is accordingly skewed when individual points attached to the surface segment are displaced (Urick disclosed in page 2 para [0019]: “computing surface control points for the first output surface patch based on control points for said portion of the model space curve and a proper subset of the second set of isocurve data.” In page 2 para [0021]: “the action of computing the surface control points for the first output surface patch comprises solving one or more linear systems of equations that relate said surface control points to the control points for said portion of the model space curve and said at least a portion of the first set of isocurve data.” Here, control points on the output surface have been computed/defined for first output surface patch related to the portion of the model space curve of CAD model. In page 19 para [0267]: “Given a segment of type from the parameter space curve Cpsi, the surface Si may be refined at the x'-coordinate locations corresponding to the significant points that bound the segment”. Here, a significant points of parameter space curve are attached/bound to the segment. In page 19 para [0269]: “For a given segment (or cluster) of type from the parameter space curve Cpsi, the Post-SSI algorithm may refine the Here, a significant points of parameter space curve are attached/bound to the segment CMS (v) at locations corresponding to the interior x' knots of surface S1 … any y' knot of the surface Si whose corresponding knot line intersects the given segment (or cluster) of the parameter space curve Cpsi may be transferred to the model space curve CMS …”. Here, parameter space curve associated with significant/individual points got displaced after two knot lines of surface Si intersected. Moreover, in page 18 para [0260]: “as part of the geometry reconstruction process … two output tensor product surface patches such that (a) their boundaries meet continuously along a portion of the model space neighborhood in the image of the spline surface Si, i.e. a neighborhood that straddles the surface-surface intersection. It would be desirable if isocurves in the first output surface patch could meet the respective isocurves of like parametric value in the second output surface patch, and if the point of meeting were without parametric derivative discontinuity. (The component of the first derivative in the direction tangent to the model space curve is preferably without discontinuity at the point of meeting.)” Here, isocurves in the first output surface patch meet the respective isocurves of second output surface patch and stayed attached to the neighboring points (if no indication of discontinuity at the point of meeting of first derivative to the model space curve)).
        Regarding claim 6, Urick and Ladewig teach The method according to claim 1, wherein Urick teaches defining the points on the surface of the CAD model comprises arranging the points on a grid on the surface of the CAD model, the grid consisting of layers extending on the surface of the CAD model in planes perpendicular to the reference axis wherein each of the rows intersects each layer at a constant angle. (Urick disclosed in Fig. 17 step 402, stated that: “control points of the individual isocurves are arranged in matrices”. In any representation of Matrix, it is seen that there are rows and columns (as an example, in 2x2 matrix has 2 rows and 2 columns). Therefore, it can be said that control points are arranged on rows of Matrix or grid according to Fig. 17 step 402. In page 2 para [0021]: “the action of computing the surface control points for the first output surface patch comprises solving one or more linear systems of equations that relate said surface control points to the control points for said portion of the model space curve and said at least a portion of the extent of continuity along knot lines; Cº smoothness between knot lines …”. Here, the spline surface has desirable and controllable property such as it’s lines are extended through a plane or planar surface. Moreover, according to page 21 para [0299] and page 24 para [0329], the two output patches defined respectively on rectangular domains and reconstruction domain may be set equal to the rectangle, therefore reconstruction domains (corresponding to a portion of the parameter space curve Cpsi) has perpendicular properties. Therefore, it is understood that reference axis (corresponding to sets of output patches on the two output surfaces) extended perpendicularly to the planar surface (e.g. spline surface)) Urick discussed in page 14 para [0205]: “for each of a set of isocurve sampling points, sampling an isocurve, wherein each sampled isocurve intersects another perpendicular isocurve at the isocurve sampling point.” Here, isocurve are sample isoparametric curves which is arranged in rows (according to Fig. 17, step 402), therefore, isocurve in rows intersected at 90º or at constant angle with another isocurve on the output surface or layer).  
Regarding claim 7, Urick and Ladewig teach The method according to claim 1, wherein Urick teaches each of the rows intersects each layer at a right angle. (As per Geometry, right angle is 90º. Urick disclosed in page 3 para [0029]: “In some embodiments, for each pair of the input surfaces that geometrically intersect, the corresponding pair of output surfaces meet in a continuous fashion along respective isocurves.” In page 14 para [0205]: “for each of a set of isocurve sampling points, sampling an isocurve, wherein each sampled isocurve intersects another perpendicular isocurve at the isocurve sampling point.” Here, isocurve are sample isoparametric curves which is arranged in rows (according to Fig. 17, step 402), therefore, isocurve in rows intersected at 90º or at constant angle with another isocurve on the output surface or layer).  
          Regarding claim 8, Urick and Ladewig teach The method according to claim 1, wherein Urick teaches defining the rows comprises forming a row as a spline through all points arranged on a line which intersects the layers at a constant angle with each layer. (Urick disclosed in Fig. 17 step 402, stated that: “control points of the individual isocurves are arranged in matrices”. In any representation of Matrix, it is seen that there are rows and columns (as an example, in 2x2 matrix has 2 rows and 2 columns). Therefore, it can be said that control points are arranged on a line like rows of Matrix according to Fig. 17 step 402. Moreover, in page 3 para [0029]: “In some embodiments, for each pair of the input surfaces that geometrically intersect, the corresponding pair of output surfaces meet in a continuous fashion along respective isocurves.” In page 14 para [0205]: “for each of a set of isocurve sampling points, sampling an isocurve, wherein each sampled isocurve intersects another perpendicular 
         Regarding claim 9, Urick and Ladewig teach The method according to claim 1, Urick teaches characterized in that importing a representation of the image data into a CAD system comprises approximating the image data by at least one spline and importing the resulting spline data. (Urick disclosed in page 7 para [0118]: “, a user of a CAD system may create spline surfaces S0 and S1, as shown in FIG. 1A”; In page 8 para [0130]: “Observe that there are three available approximations to the true surface- surface intersection: the trajectory of the model space curve CMS ; the image S0(Cpso) of the trim curve Cpso under the spline map S0; and the image S1 (Cps1) of the trim curve Cps1 under the spline map S1.” Here, the image S0(Cpso) of the trim curve Cpso under the spline map S0 is the spline data and these data has been created by the user applying CAD system).
         Regarding claim 10, Urick and Ladewig teach The method according to claim 1, wherein Urick teaches obtaining image data of the truncated component comprises obtaining 3-dimensional image data of the truncated component, and aligning the CAD model and the representation of the truncated component comprises matching the representation of the truncated component and a section of the CAD model corresponding to the representation of the truncated component (Urick disclosed in page 2 para [0024]: “output surfaces may be represented by a corresponding set of one or more output surface patches ... two output boundary of the union of the images of the set of output patches includes the model space trim curve, and the union of the images of the set of output patches is geometrically close to the corresponding trimmed surface”. Here, the original geometry for the trimmed surfaces by the CAD designer's selection is the trimmed/truncated component. In page 3 para [0033]: “the method may also include: (a) employing a 3D graphics rendering engine to generate a 3D graphical model of the object based on the boundary representation model (without any need for gap remediation on the boundary representation model); and (b) storing and/or displaying the 3D graphical model of the object.” In page 2 para [0025]: “the reconstruction of two or more trimmed surfaces that nominally intersect along a given model space trim curve. (We use the term ‘nominally’ because the trimmed surfaces actually meet in a non-continuous gap replete fashion) Thus, in some embodiments, the method may operate on the two or more trimmed surfaces to generate two or more corresponding output surfaces that meet in a Cº continuous fashion along the model space trim curve, and closely respect the CAD designer's selection of original geometry for the trimmed surfaces.” Here, two or more output surfaces of CAD model that is generated from trimmed/truncated surfaces, meet/intersect in a continuous fashion along the model space trim curve. The original geometry for the trimmed surfaces is representation of the truncated component got closely matched or aligned with the CAD model. Urick mentioned in page 20 para [0289] that the image of the surface patch in CAD model is coincident with the image of extraction domain under the spline map Si, which is related to the spline surface of trimmed/truncated component, therefore it has 
        Regarding claim 11, Urick and Ladewig teach The method according to claim 1, wherein Urick teaches obtaining image data of the truncated component comprises obtaining 2-dimensional image data of the cut surface of the truncated component, (Urick disclosed in page 7 para [0119]: “when implementing a Boolean operation, a conventional CAD system may: (c) generate a trim curve Cpso in the 2D parameter space of the spline surface So, based on the set of points SOPpso, where the trim curve Cpso approximates the preimage of the surface-surface intersection under the spline map So …” Urick discussed in page 8 para [0130] that “available approximations to the true surface-surface intersection … the image S0(Cpso) of the trim curve Cpso under the spline map So; and the image S1(Cps1) of the trim curve Cps1 under the spline map S1. Each of those approximations exhibits an independent profile of deviations from the true surface- surface intersection”. Here, 2-dimensional image data related to cut/trimmed surface has been obtained by the CAD system).
         And Urick teaches aligning the CAD model and representation of the image data of the truncated component comprises determining a position corresponding to the position of the cut surface on the CAD model, (Urick disclosed in Abstract: “The mechanism may operate on already trimmed surfaces such as may be available in a boundary representation object model, or, on spline surfaces that are to be trimmed, e.g. as part of a Boolean operation in a computer-aided design system”. Urick discussed in page 1 para [0010]: “The input for the Post-SSI algorithm may be a boundary representation created using one or more solid modeling Boolean images reside in the 2D parametric domain of the spline surface So … The geometry data set for a surface may include its knot vector pair and its surface control points … Likewise, the face F1 is associated with a spline surface S1 and one or more parameter space trim curves whose images reside in the 2D parametric domain of the spline surface S1.” Here, geometry data is assumed as image data related to 2D parametric domain of the spline surface (i.e. image data for trimmed surfaces or truncated component) and surface control points (included in geometry data set of a surface) are positions that got determined after Post-SSI algorithm computed on the surface or boundary representation of truncated component. Therefore, Urick taught about aligning the CAD model with the determined position (control point in geometry data set of a surface) that corresponds to the position of the cut/trimmed surface on the CAD model).        
         Urick teaches cutting the CAD model at said position, removing the section of the CAD model corresponding to the truncated component thus obtaining a cropped CAD model, matching the resulting crop surface of the cropped CAD model to the representation of at least one of the cut surface of the truncated component and the boundary line of the cut surface, (Urick disclosed in Abstract “A trimmed surfaces whose underlying spline surfaces intersect in model space, so that the reconstructed version of each original trimmed surface is geometrically close to the original trimmed surface, and so that the boundary of each respective reconstructed version includes a model space trim curve that approximates the geometric intersection of the underlying spline surfaces. Thus, the reconstructed versions will meet in a continuous fashion along the model space curve. The mechanism may operate on already trimmed surfaces such as may be available in a boundary representation object model, or on spline surfaces that are to be trimmed, e.g. as part of a Boolean operation in a computer-aided design system.” Here, the trimmed surface is a portion of truncated component which needs to be refurbished or reconstructed. The trimmed surface is a cut surface and underlying spline surfaces is a non-cut surface and each trimmed/cut surface has boundary line which intersect/meets with non-cut surface (underlying spline surfaces). Moreover, in page 7 para [0118]: “The Boolean operations require the calculation of intersections between surfaces in the B-rep. The resulting intersections are represented as trimmed surfaces. A fundamental problem with such Boolean operations is that the trimmed surfaces do not meet in a Cº continuous fashion at the geometric intersection of the original surfaces. The process involved in determining the geometric location of intersection between two or more tensor product spline surfaces, as well as the creation of the resulting representational geometric objects, is referred to as “surface-surface intersection” (SSI) … For example, a user of a CAD system may create spline surfaces S0 and S1, as shown in FIG. 1A, and apply one or more Boolean operations to create the trimmed surfaces S0,TRIMMED and S1,TRIMMED shown in FIG. 1B. In this case, the user remove from the domain of evaluation of surface S0, the portion of S0 that resides in front of surface S1, and to approximately remove from the domain of evaluation of surface S1, the portion of S1, that resides above surface S0. FIG. 1C is a blowup of the area 100 at the intersection of the trimmed surfaces S0,TRIMMED and S1,TRIMMED, exhibiting some of the gaps at the intersection.” Here, the portion of S0 that resides in front of surface S1 and the portion of S1 that resides above surface S0 got removed and a cropped CAD model has been obtained, i.e. cropping or cutting of CAD model operation has been performed at a position. The user performed the matching operation (in FIG. 1C), when user applied one or more Boolean operations to create the trimmed surfaces and intersection of the trimmed/crop surfaces of the cropped CAD model exhibited/shown some gaps at the intersection. It has been discussed that each trimmed/cut surface has boundary line which intersect/meets with underlying spline surfaces i.e. matching or comparing had been performed between the resulted trimmed/crop surfaces of the cropped CAD model and the boundary of the cut/trimmed surface, to check if the intersection happens in a Cº continuous fashion).
        and Urick teaches grafting the cropped CAD model to the representation of the at least one of the cut surface and the boundary line, thus complementing the representation of the truncated component and providing a representation of a refurbishing geometry of the cut portion of the component. (The synonyms of ‘grafting’ and ‘complement’ are trimming, therefore in order to apply prior art and to facilitate compact prosecution, Examiner would construe both of the terms ‘grafting’ and ‘complementing’ as trimming/truncating operation. Urick disclosed in page 10 para Urick explicitly mentioned that a cropped/trimmed CAD model has been created after performing solid modeling Boolean operation, which shows the approximation of the B-rep surface-surface intersection. This cropped CAD model has been removed or complemented in the CAD application, where users don’t get provided with the graphics about the surface geometry. Moreover, in page 11 para [0165]: “. As shown in FIGS. 4 and 5, the CAD user may see the intent of the operation performed, not because the object definition has been updated to represent the joined geometric configuration, but because the graphics card provides a means of not showing the unwanted portions of the trimmed surfaces … Each iteration of the design process described above may require the engineer to repair gaps between the disparate surfaces introduced by Boolean operations and translate the geometric model from the native CAD B-rep representation to a valid analyzable form, typically a polygonal mesh. This operation may require repetitive, semi-automated and/or manual examination at fine levels of detail to identify and repair the flaws”. Here, the unwanted 
       Regarding claim 12, Urick and Ladewig teach The method according to claim 1, Urick teaches comprising at least one of slicing the model of th refurbished cut portion and generating a toolpath and/or processing the model of the refurbished cut portion for creating a CAM program suitable for machining the refurbished cut portion. (Urick disclosed in Abstract “A mechanism is disclosed for reconstructing trimmed surfaces whose underlying spline surfaces intersect in model space, so that the reconstructed version of each original trimmed surface is geometrically close to the original trimmed surface, and so that the boundary of each respective reconstructed version includes a model space trim curve that approximates the geometric intersection of the underlying spline surfaces … The mechanism may operate on already trimmed surfaces such as may be available in a boundary representation object model, or on spline surfaces that are to be trimmed, e.g. as part of a Boolean operation in a computer-aided design system.” Here, the mechanism of slicing or trimming operation has been mentioned for reconstructed or refurbished cut/trimmed portion of a model. In page 10 para [0161]: “Modern engineering practice may rely on CAD systems to create geometric representations of components and assemblies. CAD geometry may become the input to CAE (FEA, CFD, etc.), CAM (CNC tool path generation, additive manufacturing, etc.) … The fabricator may also convert the CAD model independently to their requirements so as to analyze manufacturability with a CAM program …”. Here, Urick explicitly indicated that geometric model from the native CAD B-rep representation to a valid analyzable form, typically a polygonal mesh (geometric configuration for trimmed/truncated portion). Moreover, it has been mentioned in page 11 para [0169]: “In some embodiments, the method may proceed to direct a process of manufacturing an object described by the modified model”. Here, the modified model is the CAD model which become suitable for the next process/step manufacturing by CAM program).
          Regarding claim 13, Urick and Ladewig teach The method according to claim 1, wherein Urick teaches obtaining image data of the truncated component comprises attaching the truncated component to a fixture which is intended for use in a machine tool for refurbishing the component prior to obtaining the image data, and obtaining the image data with the truncated component attached to said fixture, wherein further the reference axis is referenced to the fixture. (For purposes of applying prior art and to facilitate compact prosecution, Examiner would construe the term ‘fixture’ as meeting point because the synonyms of fixture is ‘meet/meeting’. Urick disclosed in page 7 para [0119]: “when implementing a Boolean operation, a conventional CAD system may: (a) numerically compute a set of points SOPms that reside on (or sufficiently near) the surface-surface intersection in the 3D model space (and are scattered across the surface-surface intersection), and/or compute a set of intersection-related points SOPpso in the parameter space of spline surface So, and/or compute a set of intersection-related points SOPps1 in the parameter space of the spline surface S1 … (c) generate a trim MS; the image S0(Cpso) of the trim curve Cpso under the spline map S0; and the image S1 (Cps1) of the trim curve Cps1 under the spline map S1.” Here, ‘intersection-related points’ are the fixture, where set of points resides on the surface-surface intersection in the 3D model space for spline surface So and S1. Moreover, the image S0(Cpso) of the trim curve Cpso under the spline map S0 is the spline data has been obtained after the fixture (intersection-related points) got computed by the CAD system. It has been mentioned in Abstract that “the reconstructed version of each original trimmed surface is geometrically close to the original trimmed surface, and so that the boundary of each respective reconstructed version includes a model space trim curve that approximates the geometric intersection of the underlying spline surfaces.” Therefore, the geometry of refurbished or reconstructed version of trimmed surface is truncated/trimmed component which created from geometric intersection of the underlying spline surfaces. From the above discussion, it is understood that image data of the truncated component got attached with the fixture (intersection-related points) which is intended to be used prior obtaining the image data. Moreover, Urick discussed in page 2 para [0013] that “computing a set of intersection points that at least approximately reside on the geometric intersection of the first input surface and the second input surface …” and in page 1 para [0007]: “first geometric input data may include a first pair of knot vectors and a first set of surface control points and weights …”. Here, the intersection points are the fixture which is related to the control points of input surface (reference axis) explicitly indicated that control points of input surface as reference axis is related or referenced to the fixture (intersection points)).      
         Regarding claim 14, Urick and Ladewig teach Urick teaches A method for refurbishing a component, the method comprising modelling a refurbishing geometry of the component by the method of claim 13, providing the component to a machine tool, and refurbishing the component in operating the machine tool according to at least one of the generated toolpath and/or CAM program (Urick disclosed in Abstract “A mechanism is disclosed for reconstructing trimmed surfaces whose underlying spline surfaces intersect in model space, so that the reconstructed version of each original trimmed surface is geometrically close to the original trimmed surface … The mechanism may operate on already trimmed surfaces such as may be available in a boundary representation object model …” In page 2 para [0022]: “the method may operate in the context of surface modeling, in which a topological object model (i.e. faces, edges, and vertices) has been created to reference the surface model objects”. Urick disclosed about a method/mechanism for reconstructing or refurbishing trimmed surfaces where trimmed surfaces that are to be trimmed are available in a boundary representation object model. Moreover, the disclosed method in Urick’s invention is applicable in surface modeling where a topological object model (i.e. faces, edges, and vertices) has been created to reference the surface model objects i.e. Urick indicated about geometric component. Therefore, Urick taught about a method for modeling a refurbished or reconstructed geometric component. Moreover, tool path generation, additive manufacturing, etc.) … The fabricator may also convert the CAD model independently to their requirements so as to analyze manufacturability with a CAM program … The overall design process may require many iterations of redesign as results are fed back to modify the original CAD model, and each cycle may require a model translation in the design-analysis manufacturing workflow with different, specialized users involved in arriving at a satisfactory final design.” Here, the original CAD model has been provided to the machine tool or CAM program in order to refurbish or reconstruct the component and tool path has been generated in CAM program when CAD geometry became the input to this machine tool and this program analyze the manufacturability of a geometrical component using CAD model).
            Regarding claim 15, Urick and Ladewig teach The method according to claim 14 comprising, Urick teaches modelling a refurbishing geometry of the component and further comprising attaching the truncated component to a fixture, obtaining the image data with the truncated component attached to said fixture, wherein further the reference axis is referenced to the fixture, and mounting the fixture to the machine tool with the truncated component attached to the fixture (For purposes of applying prior art and to facilitate compact prosecution, Examiner would construe the term ‘mounting’ as initialize or organize. Urick disclosed in page 7 para [0119]: “when implementing a Boolean operation, a conventional CAD system may: (a) numerically compute a set of points SOPms that reside on (or intersection-related points SOPpso in the parameter space of spline surface So, and/or compute a set of intersection-related points SOPps1 in the parameter space of the spline surface S1 … (c) generate a trim curve Cpso in the 2D parameter space of the spline surface So, based on the set of points SOPpso, where the trim curve Cpso approximates the preimage of the surface-surface intersection under the spline map So …”. In page 8 para [0130]: “Observe that there are three available approximations to the true surface- surface intersection: the trajectory of the model space curve CMS; the image S0(Cpso) of the trim curve Cpso under the spline map S0; and the image S1 (Cps1) of the trim curve Cps1 under the spline map S1.” Here, ‘intersection-related points’ are the fixture, where set of points resides on the surface-surface intersection in the 3D model space for spline surface So and S1. Moreover, the image S0(Cpso) of the trim curve Cpso under the spline map S0 is the spline data has been obtained after the fixture (intersection-related points) got computed by the CAD system. From the above discussion, it is understood that image data of the truncated component got attached with the fixture (intersection-related points) which is intended to be used prior obtaining the image data. Moreover, Urick discussed in page 2 para [0013] that “computing a set of intersection points that at least approximately reside on the geometric intersection of the first input surface and the second input surface …” and in page 1 para [0007]: “first geometric input data may include a first pair of knot vectors and a first set of surface control points and weights …”. Here, the intersection points are the fixture which is related to the control points of input surface (reference axis). Urick discussed Urick already mentioned in page 10 para [0161] that CAD geometry may become the input to CAM, therefore the fixture (mentioned in page 29 para [0364]) can be mounted or initialized to the machine tool CAM).

Conclusion
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et.al. (US20020089499A1) disclosed a computer-implemented method and apparatus for processing data to represent a three-dimensional object model that includes generating an image of a modeled object. Computer-aided design (CAD) software allows a user to construct and manipulate complex three-dimensional (3D) models of assembly designs. Solid modeling techniques provide for topological 3D models, where the 3D model is a collection of interconnected edges and faces, for example. Geometrically, a 3D solid model is a collection of trimmed surfaces. Moreover, 3D CAD applications, (such as SolidWorks 2000, available from SolidWorks Corporation of Concord, Mass.), allow a user to create one or more 3D configurations of an assembly during the modeling process.   
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is 
    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2129                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129